            Case 1:20-cv-07521-CM Document 4 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESLEY EDWARD SMITH,

                                Plaintiff,
                                                                 20-CV-7521 (CM)
                    -against-
                                                                CIVIL JUDGMENT
COMMONWEALTH OF VIRGINIA, ET AL.,

                                Defendants.

         Pursuant to the order issued September 15, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the February 27, 2014

order in Smith v. Commonwealth of Virginia, No. 1:13-CV-8111, 7 (LAP) (S.D.N.Y. Feb. 27,

2014), the complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 15, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
